              Case 2:19-cv-01066-RSM Document 39 Filed 05/08/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   CARLOS AVALOS ,

 9                             Plaintiff,                 CASE NO. 19-1066-RSM-BAT
             v.
10                                                        ORDER OF DISMISSAL
     STEPHANIE L. BALTZELL , et al.,
11
                               Defendants.
12

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge and the remaining record, the Court finds and ORDERS:

15          (1)    The Court ADOPTS the Report and Recommendation.

16          (2)    Defendants’ motion for summary judgment (Dkt. 30) is GRANTED; Plaintiff’s

17   claims against Defendants are DISMISSED WITH PREJUDICE.

18          (3)    The Clerk is directed to send copies of this Order to the parties and to Judge

19   Tsuchida.

20          Dated this 8th day of May, 2020.

21

22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
